Title: Nathaniel H. Hooe to Thomas Jefferson, 10 September 1811
From: Hooe, Nathaniel H.
To: Jefferson, Thomas


          
                  Dr Sir 
                  King George 
                        t ct Sept 10th 11
           
		  I received a letter from Mr John Daingerfield of the 2nd Inst who sayes 
                  says he was authorised by Mrs Mary Daingerfield to make a request of me whether I had written to you relative to the Balance of money due her & whether I had herd from you & if I had to be informed of the prospect of her geting the money due her Viz
			 the full hire of Edmund with some balances of Intirest that is due her from the times that her moneys became due & not punctually paid, I informed Mr Daingerfield that I had written to you on the subject of a payment that I had reced no answer to the letter I had written to you, but expected one on the 5th Inst at the post office at King George Ct House, & if I received one I would send her a copy, be assurred sir that a speedy payment to Mrs Daingerfield & myself would be a very great accommodation to usYours Very Respectfuly
          
            Nathl H. Hooe
        